Citation Nr: 0702019	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-26 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied claims of 
entitlement to service connection for PTSD and a skin 
condition.

The RO previously denied entitlement to service connection 
for a chronic mental condition in a September 1972 rating 
decision.  The veteran was notified of the decision in 
September 1972.  The veteran did not file a notice of 
disagreement (NOD) and as such, the decision became final.  
Therefore, the issue on appeal has been properly 
characterized as it appears on the cover page of the instant 
decision.

The veteran presented testimony before the Board in July 
2006.  The transcript has been associated with the claims 
folder.

The de novo claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, and the claim 
for service connection for a skin disorder   are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.




FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The September 1972 decision denying service connection 
for a chronic mental disability is final.

3.  Evidence submitted since the September 1972 rating 
decision was not previously submitted to agency 
decisionmakers, is neither cumulative or redundant and, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD.  


CONCLUSION OF LAW

Evidence received since the final September 1972 rating 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for a chronic mental 
disability is new and material, and the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disorder, to include PTSD, and the finding that 
remand for additional development of the claim on the merits 
is required, the Board finds that further discussion of VCAA 
compliance is not warranted at this time.

Analysis

The veteran seeks to reopen a claim for service connection 
for a "nervous condition," last denied by the RO in 
September 1972.  The veteran did not appeal that decision and 
it became final.  38 C.F.R. § 19.153 (1972); 38 C.F.R. 
§ 20.1103 (2006).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

The record indicates that in its September 1972 rating 
decision, the RO denied service connection for a chronic 
mental disability on the basis that the veteran's service 
medical records did not show complaints or treatment for a 
mental condition.  The RO further found that the veteran's 
claim was based on his inability to remember happenings 
following excessive drinking and there was no indication of a 
chronic mental disability. 

Of record at the time of the September 1972 rating decision 
were service personnel records, which show the veteran was a 
truck driver.  He served in Vietnam from April 1969 to March 
1970.  The veteran participated in the Vietnam Counter 
Offensive TET of 1969.  He was a recipient of the National 
Defense Service Medal, Vietnam Service Medal and Vietnam 
Campaign Medal with 60 device.  

Service medical records were negative for complaints of or 
treatment for a psychiatric disorder.  The veteran's August 
1967 enlistment and September 1971 separation examinations 
were negative for diagnosed psychiatric disorders.  The 
August 1971 Report of Medical History was devoid of 
complaints of a psychiatric disorder.  

Evidence submitted subsequent to the September 1972 rating 
decision includes various stressor statements of the veteran 
with regard to his claim for PTSD.  The veteran has indicated 
that the following incidents contributed to his PTSD: having 
a poisonous snake thrown at his truck; having shot and killed 
a child; seeing men killed by snipers; being hit with bombs 
while driving in convoys; having seen dead bodies all around 
him; and the fear of being left behind in enemy fire causing 
him to rear-end a vehicle for which he received an article 
15.   

A December 2002 Psychosocial Assessment from the Vet Center 
reveals the veteran presented with symptoms consistent with 
PTSD, to include nightmares, daily intrusive memories, 
hypervigilance, irritability, and avoidance of instances that 
reminded him of his Vietnam experiences.  VA outpatient 
treatment records dated between 2001 and 2004 reveal the 
veteran sought treatment for complaints of flashbacks, 
nightmares, isolation, and nervousness.  He was variously 
diagnosed with PTSD, depression, and a combat related cluster 
of symptoms.

Lay statements from the veteran's wife indicate they first 
met in 1966 and at that time, the veteran had no mental 
health issues.  She stated that the veteran began 
experiencing nightmares and flashbacks in approximately 2001.  
She further indicated that the veteran developed an 
uncontrolled temper after his service in Vietnam.  

In support of his claim the veteran also submitted Internet 
articles showing that two members of the 572 Transportation 
Company were killed in action during the time frame the 
veteran served in Vietnam.  Rodney Black and Daniel Carrasco 
were killed in May 1969.  The veteran also highlighted the 
deaths of two other soldiers who were killed in action in 
December 1970 and February 1971; however, the veteran was 
neither in Vietnam nor with the 152nd Transportation Company 
at that time.

Finally, the veteran and his wife presented testimony before 
the Board in July 2006.  The veteran testified that he was 
diagnosed with PTSD in 2001 or 2002.  He indicated that 
during service he was ambushed on convoys and trucks would 
hit mines.  He also testified that rockets and mortar rounds 
hit Long Binh soon after he stepped off the plane in Vietnam.

In connection with his claim to reopen, the veteran has set 
forth various stressors and/or traumatic experiences alleged 
to have occurred during his service in Vietnam.  This new 
evidence includes Internet articles showing that two members 
of the 572 Transportation Company were killed in action in 
May 1969.  Despite the veteran's inability to recall specific 
dates, the veteran testified that rockets and mortar rounds 
hit Long Binh soon after he stepped off the plane in Vietnam, 
which provides an approximate time frame.  

These accounts and testimony of the veteran, in conjunction 
with the diagnoses of PTSD and depression, when considered by 
themselves or with previous evidence of record, present a 
more complete picture of the origin of the veteran's claim 
for an acquired psychiatric disorder, to include PTSD, and 
thus, relate to an unestablished fact necessary to 
substantiate the veteran's claim.  Therefore, the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, is reopened.  See 
38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is reopened, and the appeal is 
granted to this extent only.


REMAND

Having reopened the veteran's claim of service connection for 
an acquired psychiatric disorder, to include PTSD, does not 
end the Board's inquiry.  Rather, the Board must now consider 
the merits of the claim for service connection.  However, the 
Board finds that additional development is necessary prior to 
a final adjudication of the merits of the veteran's 
psychiatric disorder claim, as well as the claim for service 
connection for a skin disorder.

A December 2002 Psychosocial Assessment from the Vet Center 
in Tallahassee, Florida, shows the veteran began weekly 
individual and/or group counseling sessions after his initial 
visit in September 2002.  However, these records have not 
been associated with the claims folder, only the 
aforementioned report.  In addition, VA outpatient treatment 
records reveal the veteran was hospitalized overnight at Bay 
Behavioral in Panama City in approximately March 2004.  These 
records have also not been associated with the claims folder.  
Such records should be requested on remand.  38 C.F.R. 
§ 3.159(c)(1).

The veteran has indicated that he first sought mental health 
treatment in 1973 at the VA Medical Center (VAMC) in 
Amarillo, Texas, but left without further contact when they 
suggested "shock treatments."  During his July 2006 
hearing, the veteran testified that he sought treatment for 
his skin condition at the VAMC in New Mexico.  These records 
have not been associated with the claims folder.  
Additionally, the record indicates the veteran has received 
treatment at the Gainesville VA medical facility.  Records 
dating since April 2004 should be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

All efforts to obtain the above-mentioned records must be 
clearly documented in the claims folder.  

In connection with his claim to reopen, the veteran has set 
forth various stressors and/or traumatic experiences alleged 
to have occurred during his service in Vietnam.  These 
include the deaths of Rodney Black and Daniel Carrasco in May 
1969 and rocket and mortar attacks at Long Binh in 
approximately April 1969.  Verification of these incidents 
can be attempted by contacting the U. S. Army and Joint 
Services Records Research Center (JSRRC) (formerly the U.S. 
Armed Services Center for Research of Unit Records).  The 
Board notes that daily personnel actions such as wounded or 
killed in action can be obtained directly from the Director, 
National Archives and Records Administration (NARA).  

If necessary, the veteran should be offered an opportunity to 
provide additional specific information that would permit 
searches regarding the stressors delineated above.  The 
veteran should be asked if he has remembered any more 
details, particularly names of individuals wounded or killed, 
and he should be reminded that he can also provide statements 
by individuals who served with him that include more 
particular details.  

If the veteran's claimed stressor(s) are verified, the 
veteran should be scheduled for a VA mental disorder 
examination, to determine the whether the veteran suffers 
from PTSD as a result of a verified in-service stressor.  

A review of the record reveals the veteran is a recipient of 
Social Security Disability benefits.  A copy of the 
Administrative decision and the underlying treatment records 
utilized in reach the aforementioned determination have not 
been associated with the claims folder.  Such must be 
obtained on remand.  38 C.F.R. § 3.159(c)(2).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Thus, on remand the RO 
should provide corrective VCAA notice.  
        
Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be 
assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  


2.  The RO should contact the veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for an 
acquired psychiatric disorder, to include 
PTSD, and a skin disorder since his 
discharge from service.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  

Specifically, the RO should obtain: (a) 
all outstanding private medical records 
from the Vet Center in Tallahassee, 
Florida, from September 2002 to the 
present; (b) all outstanding private 
medical records from the Gainesville, 
Florida, VA facility from April 2004 to 
the present; (c) all outstanding private 
medical records from Bay Behavioral in 
Panama City; (c) VA outpatient treatment 
records from the VAMC in Amarillo, Texas, 
dated in 1973; and (d) VA outpatient 
treatment records from the VAMC in New 
Mexico.  All information, which is not 
duplicative of evidence already received, 
should be associated with the claims 
file.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.
All efforts to obtain these records 
should be clearly documented in the 
claims file.  

4.  The RO should also ask the veteran to 
provide any additional details concerning 
the following stressors: two members of 
the 572 Transportation Company, RB and 
DC, were killed in action in May 1969; 
and that the veteran was subject to 
rocket and mortar rounds at Long Binh 
soon after he stepped off the plane in 
Vietnam in April 1969.  He should also be 
reminded that he can also submit "buddy 
statements" containing verifiable 
information regarding the events claimed 
as "stressors" during his military 
service.  All of these statements should 
include specific details about the 
events, such as dates, places, and names 
of firebases or individuals involved in 
the events.  

5.  Thereafter, the RO should utilize the 
services of the JSRRC and/or the NARA to 
verify the veteran's claimed stressors. 

6.  If, and only if, the RO verifies a 
claimed stressor(s), a VA examination 
should be scheduled to determine the 
current diagnosis and etiology of any 
psychiatric disorder present.  The 
examiner must review the entire claims 
file in conjunction with the examination.  
All studies or tests deemed necessary 
should be conducted.  The examiner should 
be advised by the RO as to the verified 
stressors.  If PTSD is present, the 
examiner should indicate whether it is at 
least as likely as not (50 percent 
probability or greater) linked to the 
verified in-service stressor(s).  The 
examiner also should provide complete 
rationale for all conclusions reached.

7.  Thereafter, the RO should 
readjudicate the claims for service 
connection for an acquired psychiatric 
disorder, to include PTSD, and the claim 
for service connection for a skin 
condition, to include as due to exposure 
to an herbicide agent.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC), and 
provided an opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


